DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
Drawings
Figure 2A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Amendment
Claims 1-20 are pending in the Amendment filed 11/23/2021. 
The rejection of claims 9-16 under 35 U.S.C. 112(b) as being indefinite, is withdrawn in view of Applicant’s amendment to independent claim 9 (providing antecedent bases for “the criterion”). 
Applicant’s amendments to independent claims 1, 9, and 17 have overcome the rejections of record and put the Application in condition for allowance. 
Claims 1-20 are allowed.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to independent claims 1, 9, and 17 have overcome the rejections of record and put the Application in condition for allowance. 
As to claim 1 and 17, the closest prior art reference of record to Belostotskiy et al. (US 20120052690 A1) discloses a temperature enhanced electrostatic chucking and dechucking method [Abstract, Fig. 4A], including an embodiment which provides an oxygen “dechucking plasma” during a dechucking step for a fixed time after the deactivating the electrostatic chuck electrode [para. 0054-55]. However, the reference is silent towards the plasma having any effect to “electrostatically discharge” the substrate. Instead, the reference uses the “dechucking plasma to heat [the] workpiece” [Fig. 4A, Step 410] to reach a sufficient “dechucking temperature” after which the dechucking plasma is discontinued [Fig. 4A, Step 412]. 
Additionally, the dechucking plasma of Belostotskiy is not expected to inherently result in electrostatically discharging the substrate because the dechucking plasma includes a large bias power (e.g., in excess of 450 W and up to 1000 W [para. 0050, Figs. 4B-4C]), which differs considerably from the instant invention which utilizes a bias power of “between about 0 W and about 50 W” [Instant Specification, para. 0055]. Furthermore, Belostotskiy utilizes the same plasma conditions to heat the substrate in a preceding substrate chucking step that heats the substrate using a “chucking plasma” during which the electrostatic chuck is activated [para. 0049; Fig. 4A, Step 404], which further illustrates that the plasma conditions are not likely to result in “electrostatically discharging” the substrate. 
Therefore, as to claims 1 and 17, the closest prior art of record to Belostotskiy fails to teach or suggest, alone or in combination with other prior art, the method comprising the steps of: “determining a second time period that is sufficient to electrostatically discharge the first substrate using the second plasma” and “responsive to deactivating the one or more chucking electrodes of the electrostatic chuck, providing the second plasma into the chamber for the determined second time period to discharge the first substrate using the second plasma to release the first substrate from the electrostatic chuck” as recited in amended claims 1 and 17, and in combination with the other steps thereof. 
Claims 2-8 are considered allowable based on their dependence on claim 1. 
Claims 18-20 are considered allowable based on their dependence on claim 17. 
As to claim 9, the closest prior art of record of reference to Belostotskiy et al. (US 20120052690 A1) is directed to performing an in-situ cleaning plasma (i.e., PEP, post-etch process) using oxygen plasma that is also used as the dechucking plasma [para. 0054-55]. As such, modifying the dechucking plasma to be two distinct plasmas (here, a first oxygen plasma and a second inert plasma) is outside the scope of the method of Belostotskiy to secure the benefits of using a single plasma both clean the chamber and dechuck the wafer [Abstract].
However, Povolny (US 20130014371 A1).  discloses a method of providing a localized inert plasma to a chucked substrate [claim 16, claim 19] in order to obtain a discharged and dechucked substrate when the normal plasma dechuck process is unsuccessful [Abstract, claim 13]. But, the reference teaches that the localized plasma results from a residual charge on the substrate, and not an applied RF [claim 16], and therefore only exists until the residual charge is drained from the substrate [para. 0038] rather than a definite or determinable time period. 
The prior art of record therefore fails to teach or suggest a method comprising the combination of steps of “determining a second time period that is sufficient to electrostatically discharge the first substrate” and “providing a third plasma into the chamber for the second time period to electrostatically discharge the first substrate using the third plasma to release the first substrate from the electrostatic chuck”, as recited in amended claim 9, and in conjunction with the other steps thereof. 
Claims 10-16 are considered allowable based on their dependence on claim 9. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Saito (US 5681424 A) is cited to show a conventional oxygen gas plasma cleaning and wafer electrostatic discharge step after an etching operation [Abstract].
Oh et al. (US 20140057421 A1) is cited to show a conventional inert gas plasma for dechucking a wafer after an etching operation [Abstract, para. 0125-127].
Singh (US 20130021717 A1) is cited to show an electrostatic chuck with backside plasma assisted dechuck comprising a cavity in which an inert gas plasma is formed after deactivating an electrostatic clamping voltage [Abstract, claim 1]. 
Wei et al. (US 7892445 B1) discloses a method of dechucking a wafer by removing electrostatic clamping voltage and forming an inert plasma [Abstract, claim 1, claim 3]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 9:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713                                                                                                                                                                                                        /DUY VU N DEO/Primary Examiner, Art Unit 1713